Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This Office-Action acknowledges the Amendment filed on 8/17/2022 and is a response to said Amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt, US 20150379808 (Rosenblatt) in view of Holbert et al., US 20130203490 (Hilbert)
Regarding Claim 1. 
Rosenblatt discloses a host computer (Fig 1, 3, elem 14; para 29, 31, 72. The system controller is interpreted as the host computer.) comprising: 
a receiver (Fig 3, elem 72; para 31, 40, 47. The communications module is used for sending and receiving information over a network. The communications module is interpreted as a receiver.) configured to: 
receive user identification information of a player (para 43); 
receive user media data provided by the player, the user media data including at least one of an image, a video, and an audio file associated with the player (para 21, 38, 43. User media data is provided for replacing game elements.); and 
store the user media data as associated with the player (para 43. Player provided game elements are associated with the player.); 
a processor (Fig 3, elem 60) configured to register the player with the host computer (para 43), and to generate a player profile for the player, the player profile being electronically linked with the user identification information and the user media data stored on the host computer (para 43); and 
a transmitter configured to transmit at least a portion of the user media data to a gaming machine (para 51-52. Player provided elements are transmitted for use in a gaming machine.).
Rosenblatt failed to disclose receive security information associated with the player; and receive identification information associated with a gaming machine, wherein the identification information comprises information decrypted by a player computing device associated with the player in response to the player computing device receiving a machine readable gaming machine identifier associated with the gaming machine.
However, Rosenblatt teaches that when it comes to transmitting player provided elements on to a gaming machine, it can be done so vial a player’s personal mobile device (para 61).
Furthermore, Hilbert discloses players being able to associate their personal mobile device with a gaming machine as well as teaching receiving security information associated with a player (para 183.  Player passwords are interpreted as security information associated with players); and receiving identification information associated with a gaming machine, wherein the identification information comprises information decrypted by a player computing device associated with the player in response to the player computing device receiving a machine readable gaming machine identifier associated with the gaming machine (para 109-110, 186, 194. QR codes on gaming machines are interpreted as identification information in which they can be scanned. QR codes being scanned via the player’s personal portable device is interpreted as decryption taking place so that the gaming machine can be associated with the player.) because it can allow the use of mobile device in participating in playing games in a casino environment (para 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hilbert’s teachings with Rosenblatt because it can allow the use of mobile device in participating in playing games in a casino environment as taught by Hilbert.
Furthermore, the combination of Rosenblatt and Hilbert is interpreted as teaching a transmitter configured to transmit at least a portion of the user media data to the gaming machine, wherein the transmitter is configured to transmit the at least a portion of the user media data to the gaming machine in response to the receiver receiving the security information and the identification information because Rosenblatt teaches  the transmission of user media data to a gaming machine via a player’s portable device (see above) whereas Hilbert teaches the method in which a player’s portable device must undergo before a communications between a portable device and a gaming machine is established (see above). In other words, Rosenblatt is interpreted as teaching user media being transferred to a gaming machine from a portable device but failing to disclose how communications is established initially so that such user media can be transmitted. However, this is resolved via by incorporating Hilbert’s teachings in order to establish communications between a gaming machine and a player’s portable device.
Regarding Claim 2. 
Rosenblatt and Hilbert disclose the host computer of claim 1, Rosenblatt further disclosing wherein the processor is configured to perform processing on the user media data such that, after the processing, the user media data is readable by the gaming machine (para 21, 23. Elements such as photos, music, videos and/or images being transferred so that they can be implemented for use on an electronic gaming machine is interpreted as being processed so that, after processing, they can readable by the gaming machine.).

Regarding Claim 3. 
Rosenblatt and Hilbert disclose the host computer of claim 1. Rosenblatt further discloses wherein the receiver is further configured to receive user selection of at least one parameter of a game played at the gaming machine (Fig 5, para 52-53).

Regarding Claim 4. 
Rosenblatt and Hilbert disclose the host computer of claim 3, Rosenblatt further disclosing wherein the receiver is further configured to receive user selection of at least one media file included in the user media data stored at the host computer, the at least one media file including at least one of an image, a video, and an audio file associated with the player (para 21, 52-53).

Regarding Claim 5. 
Rosenblatt and Hilbert disclose the host computer of claim 4. Rosenblatt further discloses wherein the at least one media file is configured to replace the at least one parameter of the game played at the gaming machine (para 52-53).

Regarding Claim 6. 
Rosenblatt and Hilbert disclose the host computer of claim 5. Rosenblatt further discloses wherein the at least one parameter includes a plurality of reel symbols and the at least one media file includes a plurality of images, the plurality of images configured to replace at least a portion of the plurality of reel symbols (para 56).

Regarding Claim 10. 
Rosenblatt and Hilbert disclose the host computer of claim 1. Rosenblatt and Hilbert further disclose wherein the receiver receives the security information corresponding to the registered player from the gaming machine (Hilbert: para 183.), and the transmitter transmits the at least a portion of the user media data stored on the host computer from the host computer to the gaming machine in response to verifying the received security information corresponds to the registered player (Rosenblatt: para 51-52; Hilbert: para 183).  

Regarding Claim 11. 
Rosenblatt discloses an electronic gaming system including: 
an electronic gaming machine (EGM) including a game controller (Fig 3, elem 20; para 23, 57. EGMs have game controllers for implementing games like video slot.); and 
a host computer in communication with the EGM (para 43, 58), the host computer comprising: 
a receiver configured to: -37-P03676USC1 (33050-3030) 
receive user identification information of a player (para 43); 
receive user media data provided by the player, the user media data including at least one of an image, a video, and an audio file associated with the player (para 21, 38, 43); and 
store the user media data as associated with the player (para 43); 
a processor configured to register the player with the host computer (para 43), and to generate a player profile for the player, the player profile being electronically linked with the user identification information and the user media data stored on the host computer (para 43); and 
a transmitter configured to transmit at least a portion of the user media data to the EGM (para 51-52).
Rosenblatt failed to disclose receive security information associated with the player; and receive identification information associated with a gaming machine, wherein the identification information comprises information decrypted by a player computing device associated with the player in response to the player computing device receiving a machine readable gaming machine identifier associated with the gaming machine.
However, Rosenblatt teaches that when it comes to transmitting player provided elements on to a gaming machine, it can be done so vial a player’s personal mobile device (para 61).
Furthermore, Hilbert discloses players being able to associate their personal mobile device with a gaming machine as well as teaching receiving security information associated with a player (para 183.  Player passwords are interpreted as security information associated with players); and receiving identification information associated with a gaming machine, wherein the identification information comprises information decrypted by a player computing device associated with the player in response to the player computing device receiving a machine readable gaming machine identifier associated with the gaming machine (para 109-110, 186, 194. QR codes on gaming machines are interpreted as identification information in which they can be scanned. QR codes being scanned via the player’s personal portable device is interpreted as decryption taking place so that the gaming machine can be associated with the player.) because it can allow the use of mobile device in participating in playing games in a casino environment (para 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hilbert’s teachings with Rosenblatt because it can allow the use of mobile device in participating in playing games in a casino environment as taught by Hilbert.
Furthermore, the combination of Rosenblatt and Hilbert is interpreted as teaching a transmitter configured to transmit at least a portion of the user media data to the gaming machine, wherein the transmitter is configured to transmit the at least a portion of the user media data to the gaming machine in response to the receiver receiving the security information and the identification information because Rosenblatt teaches  the transmission of user media data to a gaming machine via a player’s portable device whereas Hilbert teaches the method in which a player’s portable device must undergo before a communications between a portable device and a gaming machine is established. In other words, Rosenblatt is interpreted as teaching user media being transferred to a gaming machine from a portable device but failing to disclose how communications is established initially so that such user media can be transmitted. However, this is resolved via by incorporating Hilbert’s teachings in order to establish communications between a gaming machine and a player’s portable device.

Regarding Claim 12. 
Rosenblatt and Hilbert disclose the electronic gaming system of claim 11, Rosenblatt further disclosing wherein the processor is configured to perform processing on the user media data such that, after the processing, the user media data is readable by the game controller (para 21, 23).

Regarding Claim 13. 
Rosenblatt and Hilbert disclose the electronic gaming system of claim 11, Rosenblatt further disclosing wherein the receiver is further configured to receive user selection of at least one parameter of a game played at the EGM (Fig 5, para 52-53).
	
Regarding Claim 14. 
Rosenblatt and Hilbert disclose the electronic gaming system of claim 13, Rosenblatt further discloses wherein the receiver is further configured to receive user selection of at least one media file included in the user media data stored at the host computer, the at least one media file including at least one of an image, a video, and an audio file associated with the player (para 21, 52-53).

Regarding Claim 15. 
Rosenblatt and Hilbert disclose the electronic gaming system of claim 14, Rosenblatt further disclosing wherein the game controller is configured to replace the at least one parameter of the game played at the EGM with the at least one media file (para 52-53).

Regarding Claim 16. 
Rosenblatt and Hilbert disclose the electronic gaming system of claim 15, Rosenblatt further disclosing wherein the at least one parameter includes a plurality of reel symbols and the at least one media file includes a plurality of images, and wherein the game controller is configured to replace at least a portion of the plurality of reel symbols with the plurality of images (para 56).

Regarding Claim 20. 
Rosenblatt and Hilbert disclose the electronic gaming system of claim 11, Rosenblatt further disclosing wherein the receiver receives the security information corresponding to the registered player from the EGM (Hilbert: para 183 Abstract, para 23, 25, 58), and the transmitter transmits the at least a portion of the user media data stored on the host computer from the host computer to the EGM in response to verifying the received security information corresponds to the registered player (Rosenblatt: para 51-52; Hilbert: para 183).  

Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt, US 20150379808 (Rosenblatt) and Holbert et al., US 20130203490 (Hilbert) as applied to claims above above, and further in view of Abouchar et al., US 20120015735 (Abouchar)
Regarding Claims 7-9. 
Rosenblatt and Hilbert failed to disclose wherein the receiver is further configured to receive, from a user computing device of the player, a player request for a location of at least one gaming machine configured to implement the user media data in to at least one game; wherein the processor is configured to identify the location of at least one gaming machine configured to implement the user media data and generate a message including an identification of the location of the at least one gaming machine; wherein the transmitter is configured to transmit the message to the user computing device of the player.
	However, Abouchar teaches that when it comes to wagering machines, players can make requests for finding the location of a particular wagering machine (para 44-45), wherein the request can be made via a computing device,  such as a cell phone (Fig 1, Abstract, para 22, 44-45) in which a message including an identification of the location of the at least one gaming machine can be generated to the computing device of the player (para 21, 42, 44) because it can provide an enhanced player experience (para 18)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Abouchar’s teachings with Rosenblatt and Hilbert Hilbert because it can provide an enhanced player experience as taught by Abouchar.
	To further elaborate on the Examiner interpretation, Abouchar teaches players being able to make a request via a mobile device such as a cell phone to find the location of a particular wagering game wherein the player would be provided information, such as a map, of the location of the requested wagering game. Since Rosenblatt teaches that at least one gaming machine can be configured to implement user media data (ie: personalized elements such as photos, music, video, and/or image for replacing game elements), by combining Abouchar’s game location teachings with the user media data implemented of Rosenblat and Hilbert, it would mean that when player’s use their mobile device to find a particular wagering machine (a wagering machine that implements user media data as taught by Rosenblatt), the location of a wagering machine of Rosenblatt’s invention can be requested and found and returned to the mobile device of the player as taught by Abouchar. 

Regarding Claims 17-19. 
Rosenblatt and Hilbert discloses the electronic gaming system of claim 11, but failed to disclose wherein the receiver is further configured to receive, from a user computing device of the player, a player request for a location of at least one EGM configured to implement the user media data in to at least one game;  wherein the processor is configured to identify the location of at least one EGM configured to implement the user media data and generate a message including an identification of the location of the at least one EGM; wherein the transmitter is configured to transmit the message to the user computing device of the player.
	However, Abouchar teaches that when it comes to wagering machines, players can make requests for finding the location of a particular wagering machine (para 44-45), wherein the request can be made via a computing device,  such as a cell phone (Fig 1, Abstract, para 22, 44-45) in which a message including an identification of the location of the at least one gaming machine can be generated to the computing device of the player (para 21, 42, 44) because it can provide an enhanced player experience (para 18)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Abouchar’s teachings with Rosenblatt and Hilbert because it can provide an enhanced player experience as taught by Abouchar.
	To further elaborate on the Examiner interpretation, Abouchar teaches players being able to make a request via a mobile device such as a cell phone to find the location of a particular wagering game wherein the player would be provided information, such as a map, of the location of the requested wagering game. Since Rosenblatt teaches that at least one gaming machine can be configured to implement user media data (ie: personalized elements such as photos, music, video, and/or image for replacing game elements), by combining Abouchar’s game location teachings with the user media data implemented of Rosenblatt and Hilbert, it would mean that when player’s use their mobile device to find a particular wagering machine (a wagering machine that implements user media data as taught by Rosenblatt), the location of a wagering machine of Rosenblatt’s invention can be requested and found and returned to the mobile device of the player as taught by Abouchar. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715